Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status
1.         A terminal disclaimer is approved on 09/26/2022, and the double patenting rejection is withdrawn.
    
Response to Argument
2.             Applicant's arguments filed 09/26/2022 have been fully considered. The amended claims correct typographical errors including the missing word “closed” in claim 14, thus the objection is withdrawn. A terminal disclaimer is approved on 09/26/2022, thus the double patenting rejection is withdrawn. The scope of the claims remain unchanged; thus the allowable subject matter is maintained as well as the previous rejection, and a response to the arguments is being provided below. The updated search especially regarding the argument for “different spatial phase shift” of the illumination light that reflects from an object and is captured by the pixels of the sensor has added 3 more references on PTO-892. However, the main reference Kovacovsky already discloses “different phase shift” pertaining to both temporal and spatial aspects, thus the rejection is maintained.
                     The applicant on page 8 – 9  of the remarks, regarding claim 1, argues that Kovacovsky only teaches “different phase shift” is temporal. in [0471] and the illumination from the light source in [0003, 16] after reflection from an object is received by different sets of pixels of the camera sensor [0187 – 189] that are controlled to capture the light, but it does not teach the “an illumination source configured to emit light comprising a series of periodic illumination patterns into a local area surrounding the illumination source,  each periodic illumination pattern having a different spatial phase shift”.
                     Response: the examiner respectfully disagrees, because [0003, 16, 187 – 189] and specially [0471] disclose the relationship between the control of the light source so that the series of the periodic light could be sinusoidal, periodic or aperiodic; and not only the timing (temporal) of the light captured by different pixels of the sensor are controlled via direct pixel set control such as curtain modulation and super pixel modulation, but the different phase shift of the light is for both temporal as in [0471] that controls illumination capturing for different phase shifted light patterns, but also the light is spatially phase shifted by changing the angle of the deflection mirror on the scene in synchronization with the pixel set temporal phase shift control, please for more information see [0399 – 400] that discloses  “[0399] During the setup phase, the control unit may prepare the illumination subsystem and the camera subsystem for the upcoming exposure phase. This preparation may include photodetector reset, preparation of modulation signals (from the modulation functions), setting of photodetector exposure, setting the angle of deflection mirror to α.sub.min, and adjusting the power of the laser. In some implementations, control unit perform other preparatory steps. [0400] During the exposure phase, the control unit may send the signal to illumination subsystem, to turn on the laser source and to change the angle of deflection mirrors. Control unit may change the angle α for each mirror, such that=α.sub.min+(t/T)*(α.sub.max−α.sub.min), where T is time of frame exposure in seconds (0≦t≦T s).



Allowable Subject Matter
3.          Claims 5 (system) and 16 (apparatus) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                  Reason for Allowance
           The invention is novel because it distinguishes itself from the prior art and the NPL publications searched.  It sets forth specific claim limitations clearly defined which are neither taught nor suggested by the prior art as a whole, either alone or in combination; the limitations not found are as following:
               The claim 5 limitations (similarly claim 16), as interpreted based on their dependence on claims 1 and 3 are found allowable, because they are introducing “determining an alternative time interval when the illumination source is emitting the periodic illumination pattern” and continue with how the alternative transfer gate is opened for the photodiode of the pixel to transfer its charge to an alternative charge storage bin, while keeping the previous claim 1 and 3 gates closed.  The examiner had noted in detail in claims 1 and 3 for meeting the transfer of charge from the photodiode of a particular pixel to one of specific storage bins during the illumination period of the phased light pattern, thus the specific first charge transfer during illumination in claim 1, and the absence of transfer in claim 2 (during no light illumination), and in claim 3, additional (second) transfer of charge based on the next illumination of the phase shifted light were met in which it replaced a second storage bin to be used when opening the transfer gate while keeping the specific charged bin intact  by keeping its transfer gate closed. But, the examiner could not find another phased shifted light illumination in which an alternative time interval provided that closes the previous claims 1 and 3 gates for the specific transfer gate and , the additional transfer gate, while opening an alternate transfer gate.


Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 – 4, 6 – 15, 17 – 20 are rejected under 35 U.S.C. 103 as being un-patentable over Kovacovsky et al., hereinafter Kovacovsky (US 20170180703 A1) in view of Xu (US 20170146657 A1).

          Regarding claim 1, Kovacovsky discloses “A system comprising: an illumination source configured to emit light" met by [0003, 16] and "a sensor separated from illumination source by a specific distance" is met by   [0016] which is interpreted that it READS on "a sensor (photodetector separated from the illumination/light source by a specific distance", because the light is reflected and received to a different location (of the photodiode sensor) versus the location of the light source that emits it; also there is a light source choice to be included in the camera or outside the camera.

                       "to emit light comprising a series of periodic illumination patterns into a local area surrounding the illumination source, each periodic illumination pattern having a different spatial phase shift;" is met by [0003, 16] for "to emit light into a local area surrounding the illumination source", and by  [0187-189]  for phase dependent light and a  series of periodic illumination patterns.     
              "each periodic illumination pattern having a different spatial phase shift"  in light of the specification is met by sinusoidal pattern as disclosed in  [0471] as cited "In some implementations of the invention, the system uses different coding strategies to encode the time of pixel illumination alongside Gray codes. In some implementations, the control units creates a set of periodic sinusoidal functions with equal period and different phase shift (e.g. 4 sinusoidal functions shifted by π/2 rad each after another). The set of modulation function (phase shifting modulation functions) may be applied to appropriate number of image sets (in some cases, multiple image sets are modulated by the same function to collect more samples). The corresponding pixel sets (and the corresponding pixels in every super pixels) may be phase shifting pixels (for the simplicity of description). The number of periods of the modulation functions may increase the possible accuracy of the coding. In many cases, the period of the function is at least 2 times longer that the time period T.sub.s to leave time for the projected laser line to traverse a path (e.g., sweep across a scene)".  
   
                    This explanation is added, due to the applicant’s argument and requesting information for how “different phase shift” illumination is both “different temporal phase shifts” as captured in pixel sets of the sensor in [0471] and also is “different spatial phase shifts”. The explanation is that [0471] disclose the relationship between the control of the light source so that the series of the periodic light could be sinusoidal, periodic or aperiodic; and not only the timing (temporal) of the light captured by different pixel sets of the sensor are controlled via direct pixel set control such as curtain modulation and super pixel modulation noted in [0003, 16, 187-189], but the different phase shift of the light is for both temporal as in [0471] that controls illumination capturing for different phase shifted light patterns, but also the light is spatially phase shifted by changing the angle of the deflection mirror on the scene in synchronization with the pixel set temporal phase shift control, please for more information see [0399 – 400] that discloses  “[0399] During the setup phase, the control unit may prepare the illumination subsystem and the camera subsystem for the upcoming exposure phase. This preparation may include photodetector reset, preparation of modulation signals (from the modulation functions), setting of photodetector exposure, setting the angle of deflection mirror to α.sub.min, and adjusting the power of the laser. In some implementations, control unit perform other preparatory steps. [0400] During the exposure phase, the control unit may send the signal to illumination subsystem, to turn on the laser source and to change the angle of deflection mirrors. Control unit may change the angle α for each mirror, such that=α.sub.min+(t/T)*(α.sub.max−α.sub.min), where T is time of frame exposure in seconds (0≦t≦T s).



               "the sensor including a plurality of pixels, each pixel comprising: a photodiode configured to accumulate charge based on light from the local area illuminating the photodiode; and a plurality of charge storage bins coupled to the photodiode, each charge storage bin coupled to the photodiode by a transfer gate;"  is met by [0194] as it discloses the storage bins for charge from each pixel’s photodiode, and  
 [0263-264] which discloses the timing of storage of charge from photodiode to storage bin is based on light duration,  that is, based on duration interval of periodic light pattern as noted in [0384].   
Also  [0476] discloses “ In some implementations of the system, each pixel stores charge in multiple storage devices. The modulation signals may control the allocation of the accumulated photo-electrons to different storages. This may allow for capturing multiple phase shifting values in single pixel. [0477] "(3) to control transfer of charge in a pixel photodiode to one or more storage devices;     
[0539-540] periodic light signal that is frequency or phase shifted captured by sensor.
                    
                  As noted above [0194, 263-264, 476-477, 539-540]  also meet the limitations  "a controller coupled to the sensor, the controller configured to determine the illumination source is emitting a periodic illumination pattern during a time interval and to communicate control signals to the sensor, a control signal opening a specific transfer gate coupling the photodiode of a pixel to a specific charge storage bin during the time interval when the illumination source is emitting the periodic illumination pattern and other control signals closing transfer gates coupling the photodiode of the pixel to other charge storage bins",             
               Note, in interpretation of citations above,  the "closing and opening of the gates to cause the transfer of charge" are inherent property of digital system using switchable transistors (FET, field effect transistors) that need opening to open the passage of charge, and closing that closes the passage of charge" to accomplish the transfer of charge as met in above citations for a pixel’s photodiode charge to be transferred to a specific storage, while the path of other storage units of the same pixel at that instant are closed to prevent transfer at that time, and secondly during the no light illumination, to also close the transfer gate of the specific storage bin to maintain the captured charge (as in claim 2), and another storage unit (second or additional in claim 3) for the same pixel during another phased shifted illumination is used instead of the specific storage in claim 1, when representing a different phase shifted value, please see the noted  [0194, 263-264, 476-477, 539-540].
                 Although all limitations per noted interpretation were met above, for the "opening of transfer route" and "closing of other unneeded storage routes" which needed for the transfer of specific charge to a specific storage while other storages are prevented from being used by keeping their gate closed. Kovacovsky discloses all limitations for transfer of charge, but does not explicitly relates the transfer of charge with "opening and closing of gates", and although the examiner as just noted find this aspect to be inherent to opening and closing of gates as needed, but also combines Xu that in a similar field of endeavor teaches the "transfer of charge, via opening and closing of gates”.   Xu in the same field of "controlling the timing of multiplexed sensor for the storage of phase measurement of TOF (time of flight) light", discloses as shown in Fig 1 -7, and cited in [0061].
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kovacovsky as taught in Xu to provide "transfer of charge, via opening and closing of gates” for the purpose of allowing  Kovacovsky for the transfer of his specific charge to a specific storage while other storages are prevented from being used by keeping their gates closed".   


   Regarding claim 2, “The system of claim 1, wherein the controller is coupled to the illumination source and is further configured to: communicate an additional control signal to the sensor closing the specific transfer gate to decouple the photodiode of the pixel to the specific charge storage bin while other transfer gates coupled to the photodiode of the pixel remain closed within a threshold time interval from a time when the illumination source stopped emitting the periodic illumination pattern”, this limitation was already met in claim 1, please see the section called “Note, in interpretation of citations above” for claim 2 remarks and follow to the end of claim 1 for the combination. 
             It was noted that “and secondly during the no light illumination, to also close the transfer gate of the specific storage bin to maintain the captured charge (as in claim 2), please see the noted  [0194, 263-264, 476-477, 539-540].


  Regarding claim 3, “The system of claim 2, wherein the controller is further configured to: determine an additional time interval when the illumination source is emitting the periodic illumination pattern; communicate an alternative control signal to the sensor opening an additional transfer gate to couple the photodiode of the pixel to an additional charge storage bin while the specific transfer gate and other transfer gates coupled to the photodiode of the pixel remain closed in response to determining the illumination source is emitting the periodic illumination pattern during the additional time interval” this limitation was already met in claim 1, please see the section called “Note, in interpretation of citations above” for claim 3 remarks and follow to the end of claim 1 for the combination. 
             It was noted that “and another storage unit (second or additional in claim 3) for the same pixel during another phased shifted illumination is used instead of the specific storage in claim 1, when representing a different phase shifted value, please see the noted  [0194, 263-264, 476-477, 539-540].


  Regarding claim 4, “The system of claim 3, wherein the controller is further configured to: communicate a further control signal to the sensor closing the additional transfer gate to decouple the photodiode of the pixel to the additional charge storage bin while the specific transfer gate and other transfer gates coupled to the photodiode of the pixel remain closed within the threshold time interval from the time when the illumination source stopped emitting the periodic illumination pattern”,  
      This claim is met similarly to claim 2 limitations for decoupling the photodiode of the pixel by closing the transfer gate, the difference is that in claim 2 the first (specific) storage bin is decoupled, but in claim 4 (same decoupling  limitations) are applied to the second (additional) storage bin; but the closing of the gate to decouple and opening of the gate to allow the transfer of charge regarding any of the various storage bins was met in detail explanation of claim 1.   


    Regarding claim 6, Kovacovsky  further discloses “The system of claim 1, wherein each pixel further comprises: a drain coupled to the photodiode by a shutter”, met by [0274] PD RST ROW means photodiode row selector 521, and  [0275] RST means floating diffusion reset transistor 517. RST causes floating diffusion 509 to be reset (i.e., the charge in floating diffusion 509 to be drained) when RST is high.  In Fig 7, as shown the photodiode row selector is 521 and the photodiode is connected to 517 transistor that when reset by RST (READS on shutter) it drains the charge in FT 509 as it connects it to V (drain), as detailed in [0280] "In FIGS. 7 and 8, PD RST causes photodiode 501 to be reset (that is, the charge in photodiode 501 to be drained) when COL and PD RST ROW are simultaneously high."     


    Regarding claim 7, Kovacovsky  further discloses “The system of claim 6, wherein the controller is coupled to the illumination source and configured to provide a signal to the sensor opening the shutter for charge accumulated by the photodiode to be directed to the drain within the threshold time interval from the time when the illumination source stopped emitting the periodic illumination pattern”,
As detailed in claim 6, particularly by [0280] "In FIGS. 7 and 8, PD RST causes photodiode 501 to be reset (that is, the charge in photodiode 501 to be drained) when COL and PD RST ROW are simultaneously high" and also  as cited " (b) the entire time that the pixel is not in the active region of the photodetector" READS on "within the threshold of time interval from the time the illumination source stopped emitting the periodic illumination pattern".     


    Regarding claim 8, “The system of claim 1, wherein the controller is configured to communicate control signals to the sensor opening different transfer gates at different times corresponding to emission of the periodic illumination pattern by the illumination source” is met with the detailed citations and explanation in claim 1.

    Regarding claim 9, “The system of claim 1, wherein the illumination source is configured to emit different periodic illumination patterns at different times and the controller is configured to communicate control signals to the sensor opening different transfer gates at times when the illumination source emits different periodic illumination patterns” is met with the detailed citations and explanation in claim 1.

    Regarding claim 10, Kovacovsky  further discloses “The system of claim 1, wherein the controller is further configured to: combine charge accumulated in each of the plurality of charge storage bins coupled to the photodiodes”, met by [0228, 305].

      Regarding claims 11, 12, 13 – 15, are for the device and they pertain to the same limitations that already noted in system claims 1, 1, 2 – 4 respectively.

      Regarding claims 17, 18, 19, 20, are for the device and they pertain to the same limitations that already noted in system claims 6, 7, 7, 10 respectively.

	Conclusion
              Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422